Citation Nr: 0818927	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  05-36 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 RO decision, which 
denied claims for service connection for bilateral hearing 
loss and tinnitus.

In May 2008, the accredited representative's motion to 
advance the veteran's claim on the Board's docket due to the 
veteran's age was granted.  See 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The most probative evidence shows that the veteran's 
current bilateral hearing loss disability is not causally 
related to a disease, injury or event in service.

2.  The most probative evidence shows that the veteran's 
current tinnitus disability is not causally related to a 
disease, injury or event in service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 
3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, and 4.87 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will seek to provide and which 
information and evidence the claimant is expected to provide.  
In compliance with 38 C.F.R. § 3.159(b), the notification 
should also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in 
February 2005.  The RO informed the appellant of the types of 
evidence needed in order to substantiate his claim for 
service connection; the division of responsibility between 
the appellant and VA for obtaining the required evidence; and 
the RO requested that the appellant provide any information 
or evidence in his possession that pertained to such claim.  
38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of               
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.  In this case, the veteran 
was never provided notice as to the disability rating and 
effective date elements of his claims.  However, as the 
claims for service connection are being denied, these matters 
are moot, and the Board finds no prejudice in proceeding with 
adjudication of the appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  The RO has attempted to obtain the veteran's 
SMRs, but those records have been shown to be unavailable 
because they were destroyed in a fire.  The veteran has not 
identified any private treatment records or VA records that 
he would like VA to obtain, and the record reflects that he 
underwent VA examination in April 2005 to clarify the nature 
and etiology of his disabilities.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA. 
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied, because the appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his appealed claim.

Accordingly, the Board will proceed to a decision on the 
merits.

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as organic diseases 
of the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007). 

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2007).  "[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."

As alluded to above, the claims file reflects that the 
veteran's service medical records were destroyed in a fire at 
the National Personnel Records Center in 1973.  Under such 
circumstances, the Court has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Because these records, if they existed, remain absent from 
the file, the Board's analysis has been undertaken with the 
heightened obligation set forth in Cuevas and O'Hare in mind.  
It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

The veteran alleges that he has bilateral hearing loss and 
tinnitus as the result of his active duty service.  See 
Claim, February 2005.  Specifically, he contends that he was 
exposed to machine gun, M-1 rifle, and explosive noise during 
basic training.  Id. 

As an initial matter, the Board notes that the claims folder 
contains a Formal Finding on the Unavailability of Service 
Records.  A March 2005 search for the veteran's service 
records indicated that they were destroyed in a fire.  

An April 2005 VA audiological summary report of examination 
for organic hearing loss reflects puretone thresholds as 
follows:


HERTZ




500
1000
2000
3000
4000
RIGHT
40
55
50
60
90
LEFT
40
40
50
55
80
Speech recognition ability was 82 percent for the right ear 
and 92 percent for the left ear.  As the auditory threshold 
reached a level of 40 decibels or greater for all of the 
frequencies for both ears, the criteria for hearing loss as 
described under 38 C.F.R. § 3.385 were met bilaterally.

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2007).  The Board notes that the claims folder contains 
conflicting opinions regarding the etiology of the veteran's 
bilateral hearing loss disability and tinnitus.

At the April 2005 VA examination, the veteran reported 
difficulty hearing and constant tinnitus in both ears.  He 
claimed that he first noticed hearing difficulty and ringing 
in his ears while in basic training.  He stated that he was 
exposed to machine gun, artillery, and M-1 rifle noise for 8 
weeks during basic training.  Hearing protection was not 
available at this time.  The veteran denied any noise 
exposure for the remainder of his military service.  He was 
exposed to slight occupational noise post-service while 
working in a stockroom for 15 years.  He denied any civilian 
recreational noise exposure.  After interviewing and 
examining the veteran, the audiologist concluded that it is 
not as least as likely as not that the veteran's hearing loss 
and tinnitus are due to military noise exposure due to the 
limited amount of miliary noise exposure reported by the 
veteran.  

The claims folder also contain an October 2005 letter and 
audiogram from a private physician.  See Midwest Centre 
letter, October 2005.  In this letter, the physician noted 
that the veteran was around machine gun fire and M1 rifle 
fire during the Korean Conflict.  The physician also noted 
that the veteran did not report a history of having a job 
involving loud noise exposure post-service, nor did he report 
that he is a sporting user of guns or had any other 
significant noise exposure.  Finally, upon noting that the 
October 2005 audiogram reveled significant mid and high 
frequency sensorineural hearing loss with good speech 
discrimination, he concluded that the most likely cause of 
the veteran's high frequency hearing loss is gunfire-induced 
sensorineural hearing loss while in the military.  He went on 
to state that there is no other compatible history for the 
hearing loss being of any other cause.  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this instance, both examiners offered rationales for their 
opinions.  However, there are inconsistencies in the facts on 
which their rationales are based in that the veteran 
described a history of slight noise exposure at one job for 
15 years following service during the VA examination, but 
denied any such history during the subsequent private 
examination.  Furthermore, the VA examiner specifically noted 
that the veteran reported only 8 weeks of noise exposure in 
service during basic training.  The private examiner, 
however, referenced a more general history "around machine 
gun fire and M1 rifle fire during the Korean Conflict."  

While this statement is factually correct in that the 8 weeks 
of noise exposure occurred during the Korean Era, it is also 
extremely vague, and the Board finds that it is unclear if 
the private examiner was aware of the precise duration and 
circumstances of the exposure.  It is certainly possible that 
the examiner was aware that the only noise experienced in 
service was during 8 weeks of basic training, but the 
phrasing he used clearly suggests the possibility that the 
examiner believed that the veteran's noise exposure occurred 
under circumstances of combat and lasted for a duration much 
longer than 8 weeks.  Such a history is not suggested by the 
information contained on his DD 214, Report of Separation 
from the Armed Forces of the United States, and, in fact, is 
not consistent with the history described by the veteran 
during his earlier VA examination.  In the report of that VA 
examination, it was noted that the veteran specifically 
denied any history of noise exposure in service other that 
experienced during the 8 weeks of basic training.

The Board finds the history provided by the veteran during 
his VA examination wherein he described a history of slight 
exposure for 15 years during civilian employment to be more 
credible than the subsequent denial of any such exposure to 
the private examiner, which was offered only after the RO had 
denied his claim based on the VA opinion.  Furthermore, the 
Board finds the veteran's report during his VA examination 
that his only noise exposure in service was during 8 weeks of 
basic training to also be credible and entirely consistent 
with the information on his DD 214.  To the extent that any 
contrary information was provided to the private examiner, 
such information would not be credible.

For these reasons, and in light of the overall vague 
description of the in-service noise exposure offered by the 
private examiner, the Board places more probative weight on 
the opinion of the VA examiner who found that a relationship 
between the current disabilities and military service to be 
unlikely.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2006); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005)

The Board has considered that the veteran has reported his 
hearing loss and ringing in his ears had their actual onset 
during service, and the Board is aware that he is competent 
to describe such symptoms.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  The record reflects that he described such 
onset consistently to both examiners, and there is no reason 
to doubt his credibility in that regard.  Thus, the Board 
accepts that he sincerely believes that these disabilities 
had their onset in service.  

However, although the veteran's lay reports as to the onset 
of his symptoms are certainly relevant to the matter of 
determining the etiology of his current disabilities, he is 
still ultimately not qualified to render a medical diagnoses 
of either hearing loss or tinnitus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  Thus, his lay reports as to the onset of 
his symptoms cannot serve to establish that these 
disabilities manifested to a compensable to degree within one 
year of discharge from service for the purpose of 
establishing service connection on a presumptive basis.  See 
38 C.F.R. §§ 3.307, 3.309 (2007). 

Furthermore, with respect to the question of direct service 
connection, the Board notes that the VA examiner considered 
the veteran's lay report as to the onset of his symptoms in 
light of other facts, including the history of post-service 
noise exposure and the limited duration of the exposure that 
occurred in service.  Ultimately, that examiner found that 
his current disabilities were not related to service, and the 
Board finds that this opinion of a competent health care 
specialist is the most probative and persuasive evidence 
regarding the etiology of his current hearing loss and 
tinnitus disabilities.

In summary, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for hearing loss and tinnitus, and the 
benefit-of-the-doubt rule is not for application.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


